Citation Nr: 0426600	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-15 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for arthritis and 
degenerative disc disease of the lumbar spine, with mild T12 
vertebral compression, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for a left clavicular 
fracture, with arthritis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisiana, New Orleans.  

The RO's May 2002 rating decision granted an increased rating 
for arthritis and degenerative disc disease of the lumbar 
spine, with mild T12 vertebral compression from a 
noncompensable disability rating, to a 10 percent disability 
rating, effective March 2001.  The RO also increased the 
noncompensable disability rating for the left clavicular 
fracture, with arthritis disability, to 10 percent, effective 
March 2001.  

In May 2004, the veteran gave personal testimony during a 
travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinions where necessary; and it includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In September 2002, and again, in September 2003, the rating 
criteria for musculoskeletal disorders involving the spine 
were revised.  The veteran has not been afforded the 
opportunity for examination applying the revised criteria, 
nor has he been formally apprised of the change in 
regulations.  

During the May 2004 travel Board hearing, the veteran 
testified that he currently receives treatment for his spine 
disability at the VA Medical Center (VAMC) in Alexandria, 
Louisiana and in Fort Polk, Louisiana.  He also stated that 
he receives treatment from a private chiropractor in 
Pineville, Louisiana, and from a doctor in Salt Lake, 
Louisiana.  The RO should obtain these records and associate 
them with the veteran's claims file.  

Further, the most recent VA orthopedic examination was 
conducted in February 2002.  In the Board's opinion, the 
veteran should be afforded a more contemporaneous examination 
of both the spine disability and the left shoulder 
disability, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

The Board also notes that during the pendency of the appeal, 
the veteran was sent various correspondences pertaining to 
the claims currently on appeal before the Board; however, the 
veteran has not received a letter fully advising him of the 
requirements of VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding his claims 
for increased ratings.  Moreover, VA failed to inform the 
veteran of which evidence VA will seek to provide and which 
evidence the veteran is responsible for providing, citing 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.  If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with the claims.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claims for entitlement to 
an increased rating for the service-
connected disabilities.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for the spine and left 
shoulder disabilities.  Of particular 
interest would be VA treatment records 
from the VA Medical Center (VAMC) in 
Alexandria and Fort Polk, Louisiana, as 
well as private treatment records from a 
chiropractor in Pineville, Louisiana, and 
a doctor in Salt Lake, Louisiana 
identified by the veteran at the May 2004 
travel Board hearing.  

After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO is to arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature and extent of the 
spine disability and the left shoulder 
disability.  It is of high importance 
that the veteran's entire claims file, to 
include the service medical records, be 
made available to, and be received by, 
the examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's spine and left shoulder.  
Further, the examiner should render 
specific findings as to whether during 
the examination there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and /or lack of 
coordination associated with the 
veteran's spine and left shoulder.  In 
addition, the examiner should indicate as 
to whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or flare-ups with repeated 
use of the pertinent joint(s) involved.  
To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion for all joints examined.  After 
considering all of the symptoms 
attributable to the service connected 
disabilities examined, the examiner 
should provide an assessment of the 
severity of the conditions, i.e., the 
extent to which the disabilities 
interfere with the ability to obtain and 
retain substantially gainful employment.  
All examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in a type 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  The RO must review the veteran's 
spine disability in accordance with the 
amended provisions for spine 
disabilities, which became effective in 
September 2002 and September 2003.

6.  Thereafter, the RO should 
readjudicate the claims.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

